NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 TRAYVON C. HARBOR,                               No. 16-15710

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-01781-WBS-
                                                  EFB
   v.

 K. DHILLON, Doctor,                              MEMORANDUM*

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Trayvon C. Harbor, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Harbor’s deliberate indifference claim

against Dr. Dhillon because Harbor’s allegations and the documents attached to the

operative complaint fail to show that Dr. Dhillon purposefully acted or failed to

respond to Harbor’s pain. See Wilhelm v. Rotman, 680 F.3d 1113, 1122-23 (9th

Cir. 2012) (deliberate indifference may be shown by “a purposeful act or failure to

respond to a prisoner’s pain or possible medical need and . . . harm caused by the

indifference”; negligence and a mere difference in medical opinion are insufficient

to establish deliberate indifference); see also id. at 1116 n.1 (exhibits attached to

complaint may be considered in determining whether dismissal was proper).

      The district court did not abuse its discretion in dismissing Harbor’s second

amended complaint without leave to amend because further amendment would be

futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review and explaining that “a district court

may dismiss without leave where . . . amendment would be futile”).

      The district court did not abuse its discretion in denying Harbor’s motions

for sanctions because Harbor failed to satisfy the requirements of Rule 11. See

Islamic Shura Council of S. Cal. v. FBI, 757 F.3d 870, 872-73 (9th Cir. 2014)

                                           2                                    16-15710
(setting forth the standard of review and requirements for sanctions under Rule 11).

      We reject as without merit Harbor’s contention that the district court acted in

excess of its jurisdiction and discriminated against Harbor.

      We treat Harbor’s exhibits, filed on September 16, 2016, as a motion to

supplement the record, and deny the motion as unnecessary.

      AFFIRMED.




                                          3                                   16-15710